                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 MARCUS CATALIN ROSU,                      Case No. 3:20-cr-00052-SLG-MMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 25. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Matthew M. Scoble by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 1s of the Superseding

Felony Information, which is a violation of Title 18, United States Code, § 1344(2)

– Bank Fraud.

      Judge Scoble issued a Final Report and Recommendation at Docket 37, in

which he recommended that the District Court accept Defendant’s plea of guilty to

Count 1s of the Indictment.          No objections to the Final Report and

Recommendation have been filed.




     Case 3:20-cr-00052-SLG-MMS Document 38 Filed 03/25/21 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1s of the Superseding Felony Information, Title 18, United States Code,

§ 1344(2) – Bank Fraud, and Defendant is adjudged GUILTY of Count 1s. An

Imposition of Sentence hearing is scheduled for May 21, 2021 at 2:00 p.m. in

Anchorage Courtroom 2.

      DATED this 25th day of March, 2021 at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00052-SLG-MMS, USA v. Rosu
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00052-SLG-MMS Document 38 Filed 03/25/21 Page 2 of 2
